803 F.2d 714Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathan O. Marshall, Plaintiff - Appellantv.Ray Willis, Supervisor, Operations Dept. CCI, S.C.Department of Corrections;  Mr. Baker,Correctional Officer, Operations Dept.of Corrections, S. C. Dept. ofCorrections,Defendants-Appellees.
No. 86-6655.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Oct. 7, 1986.

Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
(Nathan O. Marshall, Appellant Pro Se.  Gerald F. Smith, Office of the Attorney General, for Appellees.)

PER CURIAM:

2
On May 28, 1986, we dismissed Marshall's appeal for failure to file a notice of appeal after the district court denied Marshall's "Motion to Reconsider," which we construed as a motion made pursuant to Fed.  R. Civ. P. 59.  Marshall then filed a notice of appeal, and now we must dismiss his appeal for failure to file the notice of appeal within thirty days of the denial of the Rule 59 motion.  The thirty day time limit of Fed.  R. App.  P. 4(a)(4) is "'mandatory and jurisdictional"' Shah v. Hutto, 722 F.2d 1167 (4th Cir. 1983) (en banc), cert denied 466 U.S. 975 (1984) (quoting Browder v. Director, Department of Corrections, 434 U.S. 257, 264 (1978) (citation omitted)).


3
We dispense with oral argument because the dispositive issues have recently been decided authoritatively.

DISMISSED